Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 1-10-2020. Claims 1-24 are pending and have been considered below:


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-24 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 10,346135. This is a statutory double patenting rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al. (“Fleizach” 20140210828 A1) in view of Barbieri et al. (Haptic and Aural Graphs Exploration for Visually Impaired Users Pages 1-8 date 2007). 
Claim 1: Fleizach discloses a method for graphically representing mathematical expressions on a user device in an audiovisual format comprising:
receiving input from a user device in at least one of audio, visual, or Braille formats (Paragraph 56 and 88; image acquisition); 
interpreting input from the user device as a typeset mathematical expression (Paragraph 88; expression described);
parsing the typeset mathematical expression into an interpreted mathematical expression; compiling the interpreted mathematical expression into an evaluation function (Paragraph 104-107);
Fleizach may not describe in the same detail sampling the evaluation function for at least one sampled point; 
rendering the sampled evaluation function for the sampled point as a graph on at least one user device; and generating an audible representation of the rendered graph for playback on the user device. 
Therefore Barbieri is disclosed to provide functionality where expressions are evaluated and points are determined and rendered in the graph. Further the signals for an audible representation are generated (Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way and provide graphical analysis of formulas as taught by Barbieri. One would have been motivated to provide the evaluation and computation of graph information because it enhances the feedback capability in the system of Fleizach.
Claim 2: Fleizach and Barbieri disclose a method of claim 1, wherein a browser program running on the user device receives the keyboard input from the user, displays the rendered graph and plays back the audible representation of the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 3: Fleizach and Barbieri disclose a method of claim 1, wherein the audible representation of the rendered graph is generated through HTML5 waveform synthesis (Fleizach: Paragraph 138). 
Claim 4: Fleizach and Barbieri disclose a method of claim 1, wherein the audible representation of the rendered graph comprises an audio trace mode (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 5: Fleizach and Barbieri disclose a method of claim 4, wherein generating the audible representation comprises activating the audio trace mode (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 6: Fleizach and Barbieri disclose a method of claim 5, wherein activating the audio trace mode comprises: retrieving a graph sketch for the mathematical expression; verifying the graph sketch; activating a tone generator; and retrieving at least one viewport bound (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5 and 2.3: Management of the Multimodal stimulus). 
Claim 7: Fleizach and Barbieri disclose a method of claim 5, wherein the activated audio trace mode provides audio feedback of at least one sampled point in response to a user selection of the sampled point(Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 8: Fleizach and Barbieri disclose a method of claim 5, wherein the activated audio trace mode comprises navigating through at least one sampled point to a second sampled point in response to a user input (Fleizach: Paragraph 91, 100 and 112; trace finger and Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 9: Fleizach and Barbieri disclose a method of claim 7, wherein at least one sampled point comprises at least one of an origin of the rendered graph or a midpoint of the viewport (Fleizach: Paragraph 91, 100 and 109-112; trace finger and detailed expressions and Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 13: Fleizach and Barbieri disclose a method of claim 1, wherein the audible representation of the rendered graph comprises an audible interpretation of a discontinuity in the mathematical expression (Fleizach: Paragraph 109-110). The system can describe mathematical expressions, this would obviously include expressions of discontinuity.  
Claim 14: Fleizach and Barbieri disclose a method of claim 1, wherein the audible representation of the rendered graph comprises indicating a quadrant location of a point on the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5). 
Claim 15: Fleizach and Barbieri disclose a method of claim 1, wherein the audible representation of the rendered graph comprises indicating a point of intersection on the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5; generates signals based on exploration). 
Claim 16: Fleizach and Barbieri disclose a method of claim 1, wherein the audible representation comprises a verbal graph summary including at least one location of a point of interest on the rendered graph (Barberi: Pages 3: 2.2 Blind Graph: a graph editor-Page 5).
Claim 17: Fleizach and Barbieri disclose a method of claim 1, wherein the at least one user device displaying the rendered graphic comprises at least one of: a smart phone, a tablet computer, a laptop computer, a desktop computer, a Braille display, and a Braille embosser (Fleizach: Paragraph 34 and Barberi: Figure 3). 
Claim 18: Fleizach and Barbieri disclose a method of claim 1, wherein the graph comprises a tactile graphic (Barberi: Pages 2: 2.1: AudioTact; tactile stimulus).
Claim 19 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 20: Fleizach and Barbieri disclose a computer program product of claim 19, further comprising displaying at least one of the typeset mathematical expression and the evaluation function in a Braille format (Fleizach: Paragraphs 109-110 and Barbieri: Page 3, 2.2 BlindGraph: a graph editor (latex usage)).
Claim 21 is similar in scope to claims 1, 6 and therefore rejected under the same rationale (Fleizach: Paragraph 62; systems include calculators). 
Claim 22: Fleizach and Barbieri disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the at least one expression item comprises a mathematical expression item, a table, an image, or a text box (Fleizach: Paragraph 88; image).  
Claim 23: Fleizach and Barbieri disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the displayed graph comprises a tactile image (Barberi: Pages 2: 2.1: AudioTact; tactile stimulus).
Claim 24: Fleizach and Barbieri disclose an Internet-enabled audio-visual graphing calculator of claim 21, wherein the graph is displayed on at least one of: a smart phone, a tablet computer, a laptop computer, a desktop computer, a Braille display, and output of a Braille embosser (Fleizach: Paragraph 34 and Barberi: Figure 3). 

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleizach et al. (“Fleizach” 20140210828 A1) in view of Barbieri et al. (Haptic and Aural Graphs Exploration for Visually Impaired Users Pages 1-8 date 2007) in further view Dunk et al. (“Dunk” 20040157203 A1). 
Claim 10: Fleizach and Barbieri disclose a method of claim 1, but may not explicitly disclose further comprising: computing the rendered graph to generate a modified rendered graph in response to a user modification of at least one factor of the mathematical expression. (Fleizach and Barbieri both accept inputs and describe expressions with a graph format). 
Dunk provides an ability enter/and edit mathematical expressions and compile what will be displayed (Figure 1 and Paragraphs 39, 49 and 63). The ability to input an expression and edit for correctness could be incorporated into the input system of the modified Fleizach and then provide further graphical representation (edited).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Dunk and provide edit capability for additional graphical representation. One would have been motivated to integrate the edit capability to ensure correctness and accuracy of inputs which provides more user operation performance over the system.
Claim 11: Fleizach and Barbieri disclose a method of claim 1, but may not explicitly disclose further comprising: modifying the visual display and the audible representation of the rendered graph in response to a user modification of at least one factor of the mathematical expression. 
Dunk provides an ability enter/and edit mathematical expression and compile what will be displayed (Figure 1 and Paragraphs 39, 49 and 63). The ability to input an expression and edit for correctness could be incorporated into the input system of the modified Fleizach and then provide further graphical representation along with audible output (edited).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Dunk and provide edit capability for additional graphical representation. One would have been motivated to integrate the edit capability to ensure correctness and accuracy of inputs which provides more user operation performance over the system.
Claim 12: Fleizach and Barbieri disclose a method of claim 1 but may not explicitly disclose, wherein the user modification of at least one factor of the mathematical expression is performed via manual text entry or an adjustable slider interface. 
Dunk provides an ability enter/and edit mathematical expression through manual text (Figure 1 and Paragraphs 39, 49 and 63). The ability to manually input an expression and edit for correctness could be incorporated into the input system of the modified Fleizach.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Dunk and provide edit capability through manual text entry. One would have been motivated to integrate the edit capability to ensure correctness and accuracy of inputs which provides more user operation performance over the system.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP02008292664A GRAPH LEARNING SUPPORT DEVICE AND GRAPH LEARNING SUPPORT PROGRAM (ABSTRACT)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.     
                                                 
/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        6-13-2021